Citation Nr: 1431480	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-06 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a rating higher than 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D.Cleary

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of the hearing is associated with the claims file. 

In March 2011, the Board denied a higher rating for posterior tibial nerve damage, granted a separate 10 percent rating for muscle group XIII damage, and remanded the issue of a higher rating for PTSD for further development, including a VA examination.  In May 2012, the Board again remanded this case for further development.


REMAND

In a June 2014 brief, the Veteran's representative has argued that the May 2011 VA examination is too old to adequately describe the current severity of the Veteran's PTSD.  The implication in the argument was that the Veteran's disability has worsened.  Additionally, the Veteran has argued, most recently in a December 2012 statement, that his disability prevents him from holding a job.  The record shows that he voluntarily retired in November 2009.  While voluntary retirement is not evidence of unemployability (which evidence of a disability retirement would be), it also is not affirmative evidence of employability.  As such, a new examination is necessary to understand the current level of impairment and to address the issue of employability.

The Veteran has also provided more information regarding the possible location of Social Security Administration (SSA) records.  An address where records might be kept was provided by him in his December 2012 letter.  (This letter was apparently received at the Appeals Management Center (AMC) after the case was returned to the Board.)

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain SSA from the address provided by the Veteran in his December 2012 letter.  The Veteran should be given the opportunity to submit such records if they cannot otherwise be obtained.

2.  Thereafter, schedule the Veteran for an examination to determine the current severity of his PTSD.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.  All symptoms and their frequency should be identified.  A GAF score should be provided.  The examiner should specifically address whether the Veteran is totally occupationally and socially impaired or is otherwise unemployable due to his PTSD.

Any opinion should be accompanied by a clear explanation consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

3.  Thereafter, undertake any additional evidentiary development deemed appropriate and readjudicate the claim in light of the additional evidence obtained.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

